September 22, 2006


Mr. Wayne Clawater
Cruse, Scott, Henderson & Allen, L.L.P.
2777 Allen Parkway, 7th Floor
Houston, TX 77019
Mr. Steven B. Thorpe
Thorpe, Hatcher & Washington, LLP
2929 Carlisle, Suite 250
Dallas, TX 75204

RE:   Case Number:  05-1018
      Court of Appeals Number:  12-04-00314-CV
      Trial Court Number:  2002-272-A

Style:      ROBERT W. CARY, M.D.
      v.
      MITCH ALFORD

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion/s  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Barbara     |
|   |Duncan          |
|   |Ms. Cathy S.    |
|   |Lusk            |